    Case 1:19-cv-03187-BMC Document 102 Filed 02/21/20 Page 1 of 1 PageID #: 24




                                                          February 21, 2020

BY ECF
Hon. Brian M. Cogan
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Kaplan, et al. v. Hezbollah, et al.
           Case no. 19-cv-3187(BMC)

Dear Judge Cogan,
       This firm represents the plaintiffs in the above referenced matter, and write in response to the
Court’s order to show cause dated February 14, 2020.
      Plaintiffs have been concerned about the issue of personal jurisdiction over the defendant
Hezbollah and have been analyzing that issue in the hopes of working out a solution. Plaintiffs may
wind up deciding to discontinue the case against Hezbollah due to that issue. (It should be noted that
judgment was entered long ago against the other defendant, North Korea).
       Plaintiffs respectfully request that the Court allow then an additional two weeks to decide how
they wish to proceed.
       We thank the Court for its accommodation in this matter.


                                                    Very truly yours,


                                                    Robert J. Tolchin
